If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    June 9, 2022
               Plaintiff-Appellee,

v                                                                   No. 357605
                                                                    Wayne Circuit Court
JOHN ORVIN BROWN,                                                   LC No. 2018-007295-01-FH

               Defendant-Appellant.


Before: BOONSTRA, P.J., and GADOLA and HOOD, JJ.

PER CURIAM.

        Defendant appeals by leave granted1 the out-of-guidelines sentence imposed by the trial
court after defendant violated his probation. The trial court sentenced defendant to a prison term
of two to five years for his conviction of aggravated stalking, MCL 750.411i. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        In 2018, defendant was convicted of the aggravated stalking of his ex-girlfriend, JC. The
conviction arose out of multiple attempts by defendant, on the same day, to break into JC’s home,
and defendant’s conduct in damaging JC’s rental car. Defendant’s presentence investigation report
(PSIR), prepared after his initial conviction, calculated his recommended minimum sentence
guidelines range at zero to nine months’ incarceration. The trial court sentenced defendant to five
years’ probation and ordered him to undergo a psychological evaluation and a domestic violence
course and to have no contact with JC.

        While on probation, defendant continued to stalk JC. JC reported to the police that
defendant was contacting her despite having been ordered not to do so. Defendant used a text
messaging application and Facebook Messenger to send JC pictures of her home, as well as
pictures of a gun; he also threatened to harm anyone he saw on her level of her apartment complex.


1
 People v John Orvin Brown, unpublished order of the Court of Appeals, entered August 17, 2021
(Docket No. 357605).


                                               -1-
Defendant also drove to the workplace of JC’s new boyfriend and threatened him with a gun. JC
contacted the police and informed them that defendant had threatened her boyfriend, and that he
had begun threatening her own life once she became involved with her new boyfriend.

        In 2019, defendant was arrested in Washtenaw County and again charged with aggravated
stalking, MCL 750.411i, as well as with the violation of a personal protection order (PPO),
MCL 764.15b. In 2020, defendant was arraigned in Wayne County for violating his probation in
this matter. Before the probation violation sentencing, defendant was convicted of multiple
offenses in Washtenaw County, including aggravated stalking (of JC), MCL 750.411i; possession
of less than 25 grams of a controlled substance, MCL 333.7403; and felon in possession of a
firearm (felon-in-possession), MCL 750.244f. Defendant was sentenced to probation regarding
these charges in Washtenaw County, and was to serve the first four months in the Washtenaw
County jail.

        Defendant pleaded guilty to violating his probation (in this matter) in Wayne County. At
the sentencing hearing, defendant acknowledged that he had violated his probation, but argued that
he had changed, as was evidenced by letters from defendant and his fiancée, and by JC’s stated
desire that defendant avoid jail time in order to be able co-parent their children. The trial court
and the parties agreed that defendant’s recommended minimum sentence guidelines range was
zero to nine months. The trial court sentenced defendant as described, stating in relevant part:

              For the charge of aggravated stalking, you are resentenced to serve a
       minimum of two years maximum of five years in the Michigan Department of
       Corrections. This sentence will run concurrent to the sentence you are serving in
       Washtenaw County.

               So let me say this, I want to make an extensive record . . . . I know, Mr.
       Brown, you’ve requested . . . just a four-month sentence. And also just for the
       record, I have received correspondence from your fiancée . . . .

               But let me just say for the record the Court does note that this sentence
       imposed today is a departure from the guidelines of zero to nine months. For the
       record, that was the original score of the guidelines and the zero to nine did not take
       into account Mr. Brown’s actions since being placed on probation for aggravated
       stalking by this Court . . . .

               In imposing this sentence this Court notes that [sic] the following actions
       on behalf of Defendant since being placed on probation. Defendant was convicted
       of the new aggravated stalking case, weapons firearms possession by a felon and
       controlled substance less than 25 gram[s]. All arising out of cases in Washtenaw
       County. . . . Additionally, as it pertains to this Court’s case where he was on
       probation for aggravated stalking Mr. Brown did not complete his psychological
       exam and failed to complete the domestic violence training as ordered. Therefore,
       the Court finds that this departure is reasonable and proportionate.

       The trial court also addressed defendant’s impending marriage and expected child, but
found that these circumstances did not excuse defendant’s behavior. The trial court also stated



                                                -2-
that it was imposing a slightly lesser sentence (than it otherwise would) because of defendant’s
good behavior during the probation violation proceedings, but concluded, despite defendant’s
circumstances and good behavior, that defendant’s actions required consequences.

        Defendant moved for bond pending appeal, which the trial court denied. Included in
defendant’s application for bond was an e-mail from JC, in which JC stated that she “did not intend
for [defendant] to be sent to prison or be away from [their] children[.]” JC asserted that she and
defendant were able to successfully co-parent during the year 2020, and requested that defendant
be granted bond pending appeal to avoid further trauma to their children.

       This appeal followed.

                                  II. STANDARD OF REVIEW

        We review an out-of-guidelines sentence for reasonableness. People v Dixon-Bey, 321
Mich App 490, 520; 909 NW2d 458 (2017) (quotation marks and citations omitted). “[T]he
standard of review to be applied by appellate courts reviewing a sentence for reasonableness on
appeal is abuse of discretion.” Id. (quotation marks and citation omitted, alteration in original).
“[T]he relevant question for appellate courts reviewing for reasonableness is whether the trial court
abused its discretion by violating the principle of proportionality.” Id. (quotation marks and
citation omitted). “An abuse of discretion occurs when the trial court chooses an outcome that
falls outside the range of principled outcomes.” People v March, 499 Mich 389, 397; 886 NW2d
396 (2016) (quotation marks and citation omitted).

                                         III. ANALYSIS

       Defendant argues that the trial court erred by imposing an unreasonable and
disproportionate sentence. We disagree.

        Michigan’s sentencing guidelines are advisory. People v Lockridge, 498 Mich 358, 399;
870 NW2d 502 (2015). “The legislative sentencing guidelines apply to sentences imposed after
probation revocation.” People v Hendrick, 472 Mich 555, 565; 697 NW2d 511 (2005). “A court
may depart from the appropriate sentence range established under the sentencing guidelines set
forth in chapter XVII if the departure is reasonable and the court states on the record the reasons
for departure.” MCL 769.34(3) (footnote and citation omitted). An out-of-guidelines sentence
must conform with the principle of proportionality. Dixon-Bey, 321 Mich App at 520.

       The principle of proportionality is one in which[:]

                        [A] judge helps to fulfill the overall legislative scheme of
               criminal punishment by taking care to assure that the sentences
               imposed across the discretionary range are proportionate to the
               seriousness of the matters that come before the court for sentencing.
               In making this assessment, the judge, of course, must take into
               account the nature of the offense and the background of the offender.
               [Id. at 520-521 (quotation marks and citations omitted).]




                                                -3-
“Under this principle, the key test is whether the sentence is proportionate to the seriousness of the
matter, not whether it departs from or adheres to the guidelines’ recommended range.” Id. at 521
(quotation marks and citations omitted). Factors for a trial court to consider in making its
proportionality determination include:

       (1) the seriousness of the offense; (2) factors that were inadequately considered by
       the guidelines; and (3) factors not considered by the guidelines, such as the
       relationship between the victim and the aggressor, the defendant’s misconduct
       while in custody, the defendant’s expressions of remorse, and the defendant’s
       potential for rehabilitation. [People v Lawhorn, 320 Mich App 194, 207; 907
       NW2d 832 (2017) (quotation marks and citation omitted).]

        Defendant argues that the trial court failed to recognize that the sentencing guidelines
applied to his post-probation-violation sentencing. This argument is contradicted by the record.
The trial court stated that it had read the PSIR, acknowledged the guidelines sentencing range, and
recognized that its sentence was outside the guidelines. The trial court also recognized that the
sentencing guidelines are advisory. Lockridge, 498 Mich at 399. There is no merit to defendant’s
contention the trial court ignored the sentencing guidelines or defendant’s calculated guidelines
range.

        Defendant also argues that the trial court failed to articulate on the record the reasoning for
its sentence. This, too, is contradicted by the record. After acknowledging that its sentence was
outside the guidelines, the trial court stated that the sentence was appropriate because the
guidelines did not account for defendant’s actions while on probation, which included the
continued stalking of JC as well as new charges involving threats to JC’s current boyfriend and
other felonies, all of which justified a sentence above the guidelines. The trial court further noted
that defendant had failed to complete the condition of his probation that he undergo a psychological
examination and take a domestic violence course. The trial court made ample findings on the
record supporting its reasoning for imposing defendant’s sentence.

       Defendant also argues that trial court’s sentence was unreasonable and disproportionate.
We disagree. The factors underlying the principle of proportionality support the trial court’s
decision. Defendant’s initial conviction of aggravated stalking involved his repeated attempts to
invade JC’s home while she was present. While on probation for this conviction, defendant not
only continued to contact JC despite a no contact order and a PPO, but also sent her threatening
messages including pictures of her home and a gun. Defendant also threatened JC’s boyfriend,
going so far as to appear at his workplace with a gun. As the trial court noted, the guidelines did
not adequately take into account defendant’s actions while on probation. Not only did defendant
continue to stalk and threaten JC, but he accumulated additional felony charges including an
additional charge of aggravated stalking. The sentencing guidelines of zero to nine months, having
been calculated after his initial conviction, did not account for defendant’s subsequent stalking and
other criminal behavior while on probation. Defendant also failed to take a psychological
examination or attend domestic violence classes—in other words, defendant not only failed to




                                                 -4-
complete a requirement of his probation, but refused to take action to address the issues underlying
his continued stalking and terrorizing of JC and others.2

        Additionally, the trial court considered other factors that the sentencing guidelines did not
take into account, “such as the relationship between the victim and the aggressor, the defendant’s
misconduct while in custody, the defendant’s expressions of remorse, and the defendant’s potential
for rehabilitation.” Lawhorn, 320 Mich App at 207 (quotation marks and citation omitted). The
trial court considered that JC wished for defendant to avoid imprisonment, as well as defendant’s
good behavior while in custody, noting that defendant’s circumstances and good behavior resulted
in a sentence lower than it otherwise would have been. Defendant argues the PSIR did not
accurately reflect his remorse. However, at sentencing, when given the chance to speak, defendant
stated only: “I’m at the mercy of the Court, your Honor. That’s—that’s about all I can say. My
lawyer said everything for me for the most part, everything he said was correct.” In sum, the trial
court was not required to consider mitigating factors, see People v Osby, 291 Mich App 412, 416;
804 NW2d 903 (2011) (explaining that a trial court in Michigan is not required to consider
mitigating factors during sentencing), but it is clear that the trial court did consider mitigating
factors in this case, yet nonetheless concluded that an out-of-guidelines sentence was warranted.
Based on defendant’s conduct while on probation, none of which was reflected in his guidelines
range, the trial court’s sentence was within the range of principled outcomes. March, 499 Mich at
397.

       Affirmed.



                                                               /s/ Mark T. Boonstra
                                                               /s/ Michael F. Gadola
                                                               /s/ Noah P. Hood




2
  Defendant’s argument that his failure to submit to a psychological examination and a domestic
violence course should not be held against him because it was the fault of his field agent is
unpersuasive. While defendant asserts that his field agent bore the burden of requesting these
services, he provides no legal or factual support for this assertion. “It is not enough for an appellant
in his brief simply to announce a position or assert an error and then leave it up to this Court to
discover and rationalize the basis for his claims, or unravel and elaborate for him his arguments,
and then search for authority either to sustain or reject his position.” Kevorkian, 248 Mich App at
389 (quotation marks, footnote, and citation omitted).




                                                  -5-